Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, the limitation mixing “polyisocyanate component and water” and mixing a polythiol component, a polymerization catalyst, and water” is not supported by the instant specification.  The specification does not teach a mixing step wherein the polyisocyanate or polythiol component is mixed with water.  The specification teaches methods for reducing water content, but fails to disclose an actual step wherein water is added to both polyisocyanate and polythiol components.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al., U.S. Patent No. 8,044,165 in view of U.S. Patent No. 8,434,866 to Hayashi et al.
As to claims 1-2, 5, and 8, Kawaguchi discloses polythiourethane lens-forming compositions comprising a polythiol and a polyisocyanate as precursors wherein the water content in the composition ranges from 10 to 300 ppm. Kawaguchi discloses the use of catalysts.  Example 1, for instance, teaches a polythiourethane derived from 40 g of a compound bearing three thiol groups and a 60 g of a diisocyanate wherein the former contains 50 ppm of water to a combined water content of the composition of 20 ppm. Insofar as the polythiol (i) itself has a water content of 50 ppm and (ii) it constitutes about 40% by weight of the mixture of the diisocyanate and dithiol, it is necessarily true that the diisocyanate must contain substantially less than 200 ppm water since the water content is nearly halved when it is blended with the dithiol.  Therefore, both components contain water.  To the extent that the weight contribution of both the tri- thiol compound and the water is reduced by 60% when combined with the polyisocyanate, it is clear that all the water was introduced with the tri-thiol. That is to say, the water content of the polyisocyanate was approximately zero. Lens production via a cast polymerization is also contemplated under the heading “Example 1”.
Kawaguchi does not teach adding the polymerization catalyst to the polythiol component prior to mixing.
Hayashi discloses optical materials comprising the reaction product of polyisocyanates and polythiols in the presence of catalysts wherein the catalyst is added to the polythiol components (23:53-67).
At the time of filing it would have been obvious to a person of ordinary skill in the art through routine experimentation to add the catalyst component of Kawaguchi to the polythiol component based on the teachings of Hayashi wherein the order of addition is not limited and is appropriately sleected on the basis of operability, safety, convenience and the like (23:65-67).
As to claims 3-4, Kawaguchi discloses the water content in the monomers that includes the polyisocyanate component and the polythiol component can be reduced through flushing nitrogen under a reduced pressure (2:51-65, 9:14-17).
As to claims 9-10, Kawaguchi discloses dicyclohexylmethane diisocyanate and 1,2-bis[(2- mercaptoethyl)thiol]-3-mercaptopropane as suitable reactant monomers (Examples).
As to claims 11-12, Kawaguchi discloses methods for producing optical components wherein the above composition is injected into a molding die and polymerized (3:28-31) wherein the optical component is lens substrate (9:25-36).



Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Patent Pub. No. 2019/0062489 to Kageyama et al. in view of U.S. Patent No. 8,434,866 to Hayashi et al.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to claims 1-5 and 7-12, Kageyama discloses a polythiourethane comprising a polyisocyanate component and a polythiol component wherein both components have a water content of less than 300 ppm (Abstract) wherein a curing catalyst is optional, i.e. not present in the polyisocyanate component from the viewpoint of curing speed (0015, 0022). Kageyama discloses the reaction product of bis isocyanatomethyl bicycloheptane and bis(mercaptomethyl)-3,6,9-trithia-undecanedithiol (See Examples), wherein the curable composition is injected into a mold and polymerized to prepared optical transparent substrates (Abstract).  Kawaguchi discloses mold release agents, polymerization catalysts, and UV absorbers are added to the polymerizable composition (9:4-10, Examples). It is conceded that the reference is silent as to the placement of the additives. 
Hayashi discloses optical materials comprising the reaction product of polyisocyanates and polythiols in the presence of catalysts wherein the catalyst is added to the polythiol components (23:53-67).
At the time of filing it would have been obvious to a person of ordinary skill in the art through routine experimentation to add the catalyst component of Kawaguchi to the polythiol component based on the teachings of Hayashi wherein the order of addition is not limited and is appropriately selected on the basis of operability, safety, convenience and the like (23:65-67).
Further, the position is taken that it would have been obvious to a person of ordinary skill in the art through routine and normal experimentation to add certain additives to the polyisocyanate component or the polythiol component with a reasonable expectation of success that the additive with effectively catalyze or block UV or improve mold release properties regardless of its placement. The specification fails to show an unobvious difference between polythiourethane compositions wherein the additives are added to either the polyisocyanate or the polythiol component. In addition, merely modifying the process conditions such as placement of the additives is not a patentable modification absent a showing of criticality, since the applicant does not show any unusual and/or unexpected results for the limitation stated. Note that the prior art provides the same effect desired by the Applicant, the formation of a polythiourethane comprising a polythiol and a polyisocyanate with low water contents.

Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive. 
Applicants have argued that their unexpected results in the suppression of striae of the polymerization composition rebut the prima facie case of obviousness.  In response, the examiner has considered applicant's examples, and the position is taken that they are insufficient for the following reasons.  The examples are not commensurate in scope with applicant’s claims in terms of reactant species or amounts.  It has been held that the claims must be commensurate in scope with any showing of unexpected results.  In re Greenfield, 197 USPQ 227.  It has further been held that a limited showing of criticality is insufficient to support a broadly claimed range.  In re Lemin, 161 USPQ 288.  The applicant shows results for one type of polyisocyanate, one type of polythiol and one type of polymerization catalyst.  Accordingly, it is not evident that the argued results hold for the full scope of the claims or that the argued hydrophilic property is necessarily possessed by the claimed composition.  Furthermore, it is by no means clear that showings of reduced striae would be considered to be unexpected in view of the disclosure of Kawaguchi that discloses a polymerizable composition with reduced striation due to low water content and not the proposed addition of the catalyst to the polythiol component (See Abstract, Examples).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/             Primary Examiner, Art Unit 1763